Exhibit 10.27.1 AGREEMENT TO LEASE This agreement ("Agreement") is made between Elkhart Retirement L.L.C., Hobart Retirement L.L.C., LaPorte Retirement L.L.C., and Niles Retirement L.L.C., each of which is an Indiana limited liability company (collectively referred to hereafter as "Lessors" or "Landlord"), Steven L. Garatoni ("Garatoni"), and Summerville Senior Living, Inc., a Delaware corporation ("Summerville"). RECITALS A.Lessors, each of which are owned and controlled by Garatoni, are the owners of the following assisted living facilities ("ALFs") and independent-living retirement housing facility ("ILR") (the ALFs and ILR are sometimes referred to collectively hereafter as the "Facilities"): Bldg Facility/Address Type Units 1 Brentwood Retirement Community 3600 E. Bristol St. Elkhart, IN 46514 ILR 88 2 Brentwood Assisted Living Community 1420 St. Mary's Circle Hobart, IN 46342 ALF 66 3 Brentwood Assisted Living Community 2002 Andrew Avenue LaPorte, IN 46350 ALF 57 4 Brentwood Assisted Living Community 1147 South Third Street Niles, MI 49120 ALF 64 B.Lessors and Summerville have agreed on terms for Lessors to lease the Facilities, for a period of ten years beginning November 1, 2004 (the "Commencement Date") with options for three five-year extensions, to Summerville 2, LLC, a Delaware limited liability company, or to four subsidiaries or affiliates thereof (the "Tenant" or "Lessee"), which Summerville will create, pursuant to leases in the form of Exhibits A-D hereto (the "Leases"), conditioned on terms as stated below (such leasing, the "Transaction"). C.Capitalized terms not otherwise defined herein have the meaning stated in the Leases. D.Summerville, or a Subsidiary of Summerville or Affiliate of Granger Cobb, shall enter into management agreements with each Tenant to provide management services relating to the operation of the Facilities (the entity which enters into such agreements with the Tenant is referred to herein as the "Management Company"). E.The obligation of Summerville to cause the Tenant to enter into the Leases shall be subject to, among other conditions, Summerville's right to terminate this Agreement during the examination period ("Due Diligence Period") described below. 1 F.The obligation of the Lessors to enter into the Leases shall be subject to, among other conditions, approval of Lessors' Mortgagees and HUD. Now, therefore, in consideration of the foregoing premises and the mutual covenants of the parties set forth herein, it is hereby agreed as follows: AGREEMENT 1.Rent, Security Deposit, and Replacement Reserve Payments. The Leases shall provide, among other matters and as more particularly described therein, as follows: (a)Rent. Tenants shall pay Base Rent for the first Lease Year as follows: Facility Monthly Annual LaPorte $23,949.33 $287,392.00 Niles $25,344.00 $304,128.00 Hobart $40,920.00 $491,040.00 Elkhart $43,120.00 $517,440.00 Total $133,333.33 $1,600,000.00 After the first Lease Year, the above Base Rent will be subject to annual adjustment based on the Consumer Price Index as described in Section 6.1 of the Leases. After the fifth Lease Year, Tenants shall pay, in addition to Base Rent, a Variable Rent of one half percent (0.5%) of gross revenues, as described in Section 6.2 of the Leases. (b)Replacement Reserves.
